ORDER

PER CURIAM.
Plaintiff sued defendants Daniel B. Fein-berg and Susan M. Feinberg and others asking the trial court to set aside transfers of property they had made. She alleged the transfers were fraudulent; she further asked that defendants Daniel and Susan be enjoined from attempting to convey or transfer a piece of property and two automobiles.
The trial court granted plaintiff’s requests and defendants appealed. However, all defendants except Daniel and Susan Feinberg dismissed their appeals.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).